Allowable Subject Matter
Claims 1, 4-5, 8-10 and 16-18 are allowed.

Response to Arguments
Applicant’s arguments, filed November 17, 2020, with regard to the cited references not disclosing that the measurement report is transmitted during the sidelink gaps, have been fully considered and are persuasive.  Accordingly, the independent claims are allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest reference, Jung discloses a radio terminal configured to be capable of executing a sidelink operation in which a direct device-to-device interface is used (Jung, paragraph [0011], UE transmits sidelink information to a network and receives a D2D resource configuration), the radio terminal comprising: 

a controller configured to: set a sidelink gap, each corresponding to a frequency (Jung, paragraphs [0017]-[0018], gap information indicating a time interval for the UE to monitor the D2D discovery signal; paragraph [0255], resource in which the UE monitors the D2D signal at frequency f2 is a measurement gap; paragraph [0271], UE generates a sidelink gap) to which a neighbor cell different from a serving cell belongs (Jung, Fig. 18, neighboring cell; paragraphs [0119], another cell having a different center frequency from that of the cell on which the UE camps; paragraph [0255], UE communicates with network at frequency f1, and a resource in 

execute the sidelink operation during the sidelink gap at the frequency (Jung, paragraphs [0017]-[0018], gap information indicating a time interval for the UE to monitor the D2D discovery signal; paragraph [0255], resource in which the UE monitors the D2D signal at frequency f2 is a measurement gap; paragraph [0271], UE generates a sidelink gap); and

exempt a communication between the radio terminal and the serving cell during the sidelink gaps (Jung, Fig. 16, D2D resources are used for D2D signals; uplink user data is not a D2D signal]); and 

a transmitter configured to transmit, to the serving cell, indicating frequencies requesting releasing sidelink gaps, among the plurality of frequencies, when the radio terminal is not interested in the sidelink operation at the frequencies of the frequency (Jung, Fig. 15, Sidelink UE information S151; paragraph [0247], UE informs the network whether the UE is interested in receiving the D2D communication or the D2d discovery signal and requests release of D2D resources; paragraph [0252], UE may inform the network of a desire to use only a part of the D2D discovery resource pool), wherein



Jung does not explicitly disclose a plurality of sidelink gaps, each corresponding to frequencies different from each other.

Li discloses the controller is configured to set a plurality of sidelink gaps, each corresponding to frequencies different from each other (Li, paragraph [0020], frequency group; paragraph; paragraph [0220], frequency information includes a group of frequencies; [0314], D2D gap pattern configuration depending on the frequency of interest), 

a receiver configured to receive, from the radio terminal, a frequency list indicating frequencies corresponding to each of the frequencies of the frequency list, among the plurality of frequencies when the radio terminal is not interested in the sidelink operation at the frequencies of the frequency (Li, paragraph [0020], frequency group of interest to the terminal, of which simultaneous use is supported by the terminal; paragraph [0204], ProSeInterestIndication message carries information of frequency which is of interest to the 

It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to set a plurality of sidelink gaps and indicate interest in the sidelink gaps corresponding to a frequency list indicating frequencies for sidelink gaps, in the invention of Jung.  The motivation to combine the references would have been to optimize gap configurations for multiple carriers at multiple frequencies.

Jung does not explicitly disclose autonomously releasing the sidelink resources.

Lee discloses a controller configured to set a sidelink gap for executing the sidelink operation (Lee, paragraphs [0094], sidelink gap); and 

a transmitter configured to transmit a predetermined message indicating that the radio terminal is not interested in the sidelink operation (Lee, paragraph [0200], UE transmits release request), 

the controller is configured to determine that the sidelink gaps corresponding to the frequencies of the frequency list are autonomously released (Lee, paragraph [0200], UE releases the sidelink radio bearer a certain time period after the UE transmits the release request), and 

Sheng discloses the transmitter is configured to be permitted to transmit a measurement report (Sheng, paragraph [0039], lines 9-17, measurement report);

the controller is configured to start monitoring a control signal transmitted from the serving cell in response to transmitting a measurement report (Sheng, paragraph [0034], cell-specific reference signal).

It would have been obvious to a person of ordinary skill in the art, at the time of the invention, for the UE to transmit a scheduling request for transmitting the measurement report in the invention of Jung.  The motivation to combine the references would have been to obtain resources for the measurement report.

The cited references do not disclose, and it would not have been obvious to a person of ordinary skill in the art, at the time of the invention, the transmitter is configured to be permitted to transmit a measurement report even during the sidelink gaps.

Independent claim 9 is allowable for substantially the same reasons as claim 18.
Dependent claims 4-5, 8, 10 and 15-17 are allowable for at least the reasons stated with respect to the independent claims.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 2016/0135246), paragraph [0031], proseInterestIndication indicates positive or negative D2D interest by the terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                 

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466